ICJ_018_Nottebohm_LIE_GTM_1955-04-06_JUD_01_ME_01_FR.txt. 28

OPINION DISSIDENTE DE M. KLAESTAD

[Traduction]

J'estime que cette affaire aurait dû faire l’objet d’un ajour-
nement pour les raisons suivantes :

L'arrêt actuel traite de l’une des fins de non recevoir qui ont
été invoquées par le Gouvernement du Guatemala dans cette
deuxième phase de la procédure. Cette fin de non recevoir a été
fondée par ce Gouvernement sur le motif que la naturalisation
consentie à M. Nottebohm par le Liechtenstein n’est pas valable
parce qu’elle est incompatible avec la loi interne du Liechtenstein
aussi bien qu'avec le droit international.

I. Quant à la loi interne du Liechtenstein, on prétend que les
autorités de cet Etat, en appliquant leur propre loi sur la
nationalité du 4 janvier 1934, n’ont pas respecté ses dispositions,
mais s’en sont écartées à plusieurs points de vue, en particulier
en ce qui concerne l’ordre prescrit dans lequel le Gouvernement,
la Diète et la commune devaient traiter de la demande de natu-
ralisation. Sur ce motif, on demande à la Cour de déclarer que
M. Nottebohm n'a pas valablement acquis la nationalité du
Liechtenstein conformément à la loi de la Principauté.

Il est généralement admis que les questions de naturalisation
des étrangers sont en principe, et en l'absence de règles conven-
tionnelles, du domaine de la compétence exclusive des États, et
que le droit international a laissé aux États eux-mêmes le soin
de régler la manière et les conditions dans lesquelles leur nationalité
peut être conférée aux étrangers. Mais si un État, en principe, a
compétence exclusive pour régler les questions de nationalité par
sa propre législation sans intervention des autres Etats, il est
difficile de voir pour quel motif sa propre interprétation et sa
propre application de cette même loi peuvent prêter à contestation
par d’autres États. Cette contestation est possible, en théorie,
pour le motif que la loi ou son application sont incompatibles
avec le droit international. Mais la question que nous examinons
maintenant est uniquement de savoir si les autorités du Liech-
tenstein ont appliqué leur loi interne d’une maniére compatible
avec les dispositions de cette loi interne.

La Cour permanente de Justice internationale, a plusieurs
reprises, a examiné l'attitude qu’elle devrait prendre a l'égard
de la loi nationale des Etats, par exemple, dans l'arrêt n° 7,
sur les Intéréts allemands en Haute-Silésie polonaise, et les arrêts
n° 14 et 15, dans les affaires des Emprunts serbes et brésiliens.
Conformément à l'opinion exprimée dans ces jugements, on peut
dire qu’il ne serait pas conforme à la fonction pour laquelle la

28
AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. KLAESTAD) 29

Cour a été instituée qu’elle examine et décide si les autorités
compétentes du Liechtenstein ont correctement appliqué les
diverses dispositions de leur loi de 1934 sur la nationalité. La
Cour n'est pas censée connaître la loi nationale des différents
États. Il ne lui serait guère possible de donner sa propre interpréta-
tion des dispositions de la loi du Liechtenstein sur la nationalité
et de négliger l'interprétation qui en a été donnée et l’application
qui en a été faite par les autorités locales compétentes. Ce faisant,
la Cour se substituerait à ces autorités locales et statuerait sur
des questions qui sont sans rapports avec le droit international
et qui par conséquent rentrent uniquement dans la compétence
de ces autorités.

Ce que la Cour peut et doit faire, en ce qui est de l'application
de la loi du Liechtenstein sur la nationalité, c’est, à mon avis, de
s’assurer que la naturalisation en question a été consentie en fait
par l'autorité à laquelle cette loi a donné compétence. L'article 12
dispose que c’est le Prince régnant qui est seul compétent pour
conférer la nationalité de la Principauté. Sur la base des preuves
présentées à la Cour, il est selon moi démontré que le Prince a en
fait donné son consentement à la naturalisation de M. Nottebohm.

IT. Le Gouvernement du Guatemala soutient, en outre, que la
naturalisation n’a pas été consentie conformément au droit inter-
national. On invoque le fait que M. Nottebohm n'avait pas établi
sa résidence au Liechtenstein avant d’avoir demandé la natura- .
lisation et qu’il a quitté le pays peu de temps après l’avoir obtenue.
En l'absence de règles conventionnelles, le droit international
n’exige cependant pas la résidence préalable dans le pays comme
condition de la naturalisation, non plus qu'il ne présuppose la
résidence postérieure dans ce pays. Cela est démontré par le fait
que les lois nationales d’un grand nombre d’Etats — tout en
disposant généralement qu'il y ait eu une résidence préalable dans
le pays — prévoient des dispenses de cette condition. La loi
nationale du Liechtenstein, elle aussi, exige une résidence antérieure
(paragraphe 6 d) de la loi de 1934 sur la nationalité), mais elle
prévoit des dispenses de cette condition, et c’est en fait ce qui s’est
produit dans le cas actuel. L'exercice de cette faculté discrétionnaire
de dispense relève exclusivement de la compétence du Gouverne-
ment du Liechtenstein.

La validité de la naturalisation de M. Nottebohm est aussi
contestée pour le motif que le Gouvernement du Liechtenstein n’a
pas prouvé la perte de la nationalité allemande comme le veut le
paragraphe 6 c) de cette même loi de 1934. Mais d’après cette
disposition, il est possible d’être également dispensé de cette condi-
tion. Il apparaît cependant que cette dispense a été jugée inutile
en raison des dispositions de l’article 25 de la loi allemande sur
la nationalité de 1913, d’après laquelle il aurait perdu sa nationalité
allemande par l'acquisition de la nationalité du Liechtenstein. Le

29
AFFAIRE NOTTEBOHM (OPIN, DISS. DE M. KLAESTAD) 30

fait qu'il a perdu sa nationalité allemande par suite de sa natu-
ralisation au Liechtenstein a été certifié le 15 juin 1954 par le
Sénat de Hambourg.

ITT. On a prétendu que le rapport entre l'État et l'individu
établi par une naturalisation présuppose nécessairement l’existence
d’un lien physique ou réel ou d’une relation substantielle ratta-
chant l'individu à l’État, On indique implicitement par la que la
seule volonté commune et effective, non viciée de fraude, ne
suffit pas à créer le rapport de nationalité. Il y a lieu de se demander
si cette opinion est bien l’expression d’une règle obligatoire du droit
international.

Quand la Cour, dans l'affaire du Droit d'asile, s'est trouvée en face
de Vallégation se rapportant à un prétendu droit de qualification
unilatérale et définitive de l'infraction commise par le réfugié, elle
s’est fondée sur le principe de la souveraineté de l’État et a déclaré
que celui qui invoque une coutume dérogeant à ce principe doit
prouver que la règle invoquée est conforme à une pratique constante
et uniforme des États acceptée comme étant le droit. Il semble qu il
faut appliquer la même méthode dans le cas actuel. Ayant à se
fonder sur la base que les questions de naturalisation relèvent en
principe de la compétence exclusive des États, il faudrait examiner,
comme dans l'affaire de l’Asile, la question de savoir si une règle
dérogeant à ce principe est établie de manière à être opposable
au Liechtenstein. Il faudrait que le Gouvernement du Guatemala
prouve que cette coutume est conforme à une pratique constante
et uniforme des États « acceptée comme étant le droit » (article 38,
paragraphe 15), du Statut de la Cour). Mais ce Gouvernement
n'a apporté aucune preuve tendant à établir l'existence d’une
pareille coutume,

IV. L'arrêt actuel ne décide pas la question, en litige entre
les Parties, de savoir si la naturalisation consentie à M. Nottebohm
était valable ou non valable, soit selon le droit interne du Liech-
tenstein, soit selon le droit international. Laissant cette question
entiére, il décide que le Gouvernement du Liechtenstein n’est pas
fondé en droit international à étendre sa protection à M. Notte-
bohm contre le Guatemala.

Une solution sur une telle base — dissociation de la protection
diplomatique de la question de nationalité, et limitation du droit de
protection — n’a jamais été invoquée par le Gouvernement du
Guatemala, ni discutée par le Gouvernement du Liechtenstein.
Elle n’est conforme ni à l’argumentation ni aux preuves que les
Parties ont présentées à la Cour, et le Gouvernement du Liechten-
stein n’a pas eu l'occasion de définir son attitude et de prouver les
allégations qu’il aurait dû faire valoir le cas échéant à propos de
cette solution, par laquelle sa réclamation est aujourd’hui rejetée.
Dans ces conditions, il est difficile de discuter le fond d’une
pareille solution si ce n’est sur une base théorique. Mais je vais

30
AFFAIRE NOTTEBOHM (OPIN. DISS: DE M. KLAESTAD) 31

mentionner quelques faits qui montrent combien il eût été néces-
saire, dans l'intérêt d’une bonne administration de la justice,
d'accorder aux Parties l’occasion de discuter ce point avant qu'il
soit décidé.

M. Nottebohm s’est rendu au Liechtenstein en 1946 après avoir
été libéré de son internement aux États-Unis d'Amérique. II res-
sort de l’annexe 5, paragraphe 18, et de l’annexe 6, paragraphe 20,
au mémoire, et du paragraphe 106 de la duplique, qu'il a dû
arriver au Liechtenstein avant le 6 mai 1946. Il a établi sa rési-
dence dans ce pays et y a vécu depuis lors.

Le dossier de l’affaire montre que le Gouvernement du Guatemala
a pris certaines mesures contre les biens de M. Nottebohm, à
une époque où celui-ci résidait en permanence au Liechtenstein.
Lors des mesures d’expropriation prises contre ses biens en
application du décret législatif n° 630 du 25 mai 1949, il vivait au
Liechtenstein depuis plus de trois ans.

Comme l'arrêt n’a pas décidé que la naturalisation consentie
à M. Nottebohm le 13 octobre 1939 est non valable selon la loi
du Liechtenstein, il faut, pour statuer sur la présente fin de non
recevoir, la présumer valable. Dans ces conditions, il est difficile
de voir sur quelle base légale le Gouvernement du Liechtenstein
pourrait être considéré comme empêché d'accorder sa protection
diplomatique à M. Nottebohm, pour ce qui est des mesures prises
par le Gouvernement du Guatemala contre ses biens, à une époque
où il résidait en permanence au Liechtenstein. À cette époque, son
lien ou ses rapports avec ce pays étaient de telle nature que les
raisons invoquées dans l'arrêt devraient fournir des motifs solides
pour reconnaître au Gouvernement du Liechtenstein le droit
d'étendre sa protection à lui à l'égard du Guatemala, pour ce qui est
de toutes les mesures prises contre ses biens pendant sa résidence
permanente au Liechtenstein.

V. Le Gouvernement du Guatemala prétend que le Gouverne-
ment du Liechtenstein, en accordant sa nationalité à un ressor-
tissant allemand à une époque où l'Allemagne était en guerre, a
commis un abus de droit ou une fraude. Pour les besoins de la
présente affaire, il est inutile d'exprimer une opinion quelconque
sur la possibilité d'appliquer en droit international la notion de
Vabus de droit. Tout ce que j’ai à dire, c’est qu'à mon sens, si elle
est applicable, elle présuppose qu’une sorte de dommage a été
‘causé aux intérêts légitimes du Guatemala par la naturalisation
de M. Nottebohm. Mais on n’a pas démontré qu’un dommage
quelconque ait été causé de ce fait au Guatemala qui, à cette
époque, était un État neutre.

Quant à Vallégation que le Gouvernement du Liechtenstein
a commis une fraude, il suffit de dire qu'aucune preuve n’a été
produite à l'appui d’une telle allégation. Les diverses irrégularités

31
AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. KLAESTAD) 32

dans la procédure de naturalisation dont se plaint le Gouverne-
ment du Guatemala, et les conditions financières établies pour
l'octroi de la naturalisation, ne sauraient être considérées comme
impliquant fraude.

VI. Le Gouvernement du Guatemala soutient enfin que M. Notte-
bohm a commis une fraude quand il a demandé et obtenu la natio-
nalité du Liechtenstein. On a prétendu qu’il avait frauduleusement
recherché cette naturalisation dans le seul but d’échapper aux
conséquences de sa nationalité allemande, sous le couvert de la
nationalité d’un Etat neutre. Aucune preuve documentaire n'ayant
été produite à l’appui de cette thèse au cours de la procédure
écrite, l’agent du Guatemala, après la clôture de cette procédure et
quelques jours avant les audiences, a présenté à la Cour un nombre
considérable de documents nouveaux. L'agent du Liechtenstein,
ayant fait une objection à la production de ces documents, la
Cour a décidé, le 14 février 1955, de permettre la production de
tous ces documents nouveaux, déclarant qu’elle

«réserve à l'agent du Gouvernement du Liechtenstein le droit de
se prévaloir, s'il le désire, de la faculté prévue à l’article 48, para-
graphe 2, du Règlement, après avoir entendu l'exposé de l'agent
du Gouvernement du Guatemala relatif à ces documents et après
tel délai que sur sa demande la Cour jugerait équitable de lui
accorder ».

Sur la base de ces documents nouveaux, le conseil du Guatemala
a présenté à l'audience l’allégation nouvelle qu'une partie des biens
de la firme Nottebohm Hermanos au Guatemala, que le Gouverne-
ment du Liechtenstein réclame maintenant pour le compte de
M. Nottebohm, appartenait en réalité à la firme Nottebohm & C°
de Hambourg, et que M. Nottebohm, en obtenant la nationalité
du Liechtenstein, a essayé de protéger frauduleusement des biens
allemands contre les conséquences de la guerre. Le conseil a
qualifié l'affaire de « cloaking case ».

Ces allégations de fraude, qui semblent maintenant constituer
l'aspect principal de l'affaire, touchent à la fin de non recevoir visant
la nationalité aussi bien qu’au fond. Dans ses conclusions finales
sur le fond, le Gouvernement du Liechtenstein demande à la Cour

« 5) d’ajourner la procédure orale pour au moins trois mois pour
permettre au Gouvernement de Liechtenstein d’obtenir et de
réunir des documents à l’appui de commentaires sur les nou-
veaux documents produits par le Gouvernement du Guatemala. »

L'examen du fond rendrait nécessaire l’octroi préalable de cette
demande. Non seulement le Gouvernement du Liechtenstein a
acquis le droit, en vertu de l’article 48, paragraphe 2, du Règlement
de la Cour, de présenter des documents à l’appui de ses commen-
taires sur les documents nouveaux produits par l’agent du Guate-
mala, mais encore ce droit a été expressément réservé à l’agent du
Liechtenstein par la décision de la Cour du 14 février. A mon avis,

32
AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. KLAESTAD) 33

une décision sur la fin de non recevoir concernant la nationalité
(protection diplomatique) présuppose l'examen du fond. Elle
dépend, comme j’ai essayé de le montrer, de la question de savoir
si M. Nottebohm a commis une fraude lorsqu'il a demandé et
obtenu la nationalité du Liechtenstein. Cette question de fraude
est liée si étroitement au fond de l'affaire qu’elle ne peut être
tranchée séparément et sans aucune appréciation des divers éléments
de fait pertinents qui pourraient être révélés par l'examen du fond,
y compris les documents nouveaux produits par le Gouvernement
du Guatemala et ceux que le Gouvernement du Liechtenstein a
acquis le droit de produire.

Cette situation de procédure touche également aux deux autres
fins de non recevoir invoquées par le Gouvernement du Guatemala.
La fin de non recevoir visant la prétendue nécessité de négocia-
tions diplomatiques antérieures ne peut se poser que s’il est établi
que M. Nottebohm a valablement acquis la nationalité du Liechten-
stein. C’est dans ce cas seulement que le Gouvernement du Liech-
tenstein serait qualifié à présenter sa réclamation à la Cour.
‘C’est alors seulement que se poserait une question pertinente sur
les négociations entre les deux Gouvernements au sujet de la
réclamation. Des considérations du même ordre s'appliquent à la
fin de non recevoir du non-épuisement des recours internes. Si l’on
jugeait que M. Nottebohm n’a pas valablement acquis la nationalité
du Liechtenstein, la question de savoir s'il a épuisé des recours au
Guatemala ne pourrait se poser devant la Cour.

C’est pour ces raisons que j’ai voté pour l’ajournement de l'affaire.

(Signé) Helge KLAESTAD.

33
